SCHOONOVER, Acting Chief Judge.
The husband in this dissolution of marriage action, James Marshall Anthony, appeals the final judgment dissolving his marriage to Diane F. Anthony. We find no error in the trial court’s rulings in regard to dissolving the parties’ marriage, the equitable distribution of the marital assets, or the award of alimony, attorney’s fees and costs and, accordingly, affirm those rulings without further discussion. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Gregoire v. Gregoire, 615 So.2d 694 (Fla. 2d DCA 1992).
We must remand, however, for the purpose of correcting the final judgment so that it accurately sets forth the nature and value of three items in the final judgment. The evidence presented at trial established that the parties had $1200 on deposit in a bank, owned Redicare stock with a value between $237 and $285, and that the husband had discharged a marital debt to “Medical Associates.” The final judgment reflects that the parties had $12,000 on deposit in the bank, that the stock was worth $3056, and that “Medical Associates” was an asset with a value of $5000. The judgment then awards fifty percent of those assets to each party. Although these errors are not substantial enough to require reconsideration of the court’s equitable distribution of the parties’ assets, they should be corrected so that the parties’ rights are clearly set forth, e.g. that the wife is entitled to $600 and not $6000 in connection with the funds deposited in the bank.
We, accordingly, remand for the correction of these three errors, but affirm the final judgment in all other respects.
Remanded with instructions.
PARKER and ALTENBERND, JJ„ concur.